AMENDMENT NO. 2

TO THE

EMPLOYEE STOCK OWNERSHIP PLAN AND TRUST OF

SOUTHWEST GEORGIA FINANCIAL CORPORATION

(As Amended and Restated Effective as of January 1, 2009)

 

This Amendment entered into this __14 day of December, 2011, by and between
SOUTHWEST GEORGIA FINANCIAL CORPORATION, a holding company organized under the
laws of the State of Georgia (the “Company”) and SOUTHWEST GEORGIA BANK, a state
banking association, as trustee (the “Trustee”);

W I T N E S S E T H:

WHEREAS, the Company maintains the Employee Stock Ownership Plan and Trust of
Southwest Georgia Financial Corporation, as last amended and restated effective
January 1, 2009, and as subsequently amended from time to time (the “Plan”), for
the benefit of its eligible employees and their beneficiaries; and

WHEREAS, section 401(a)(9) of the Internal Revenue Code of 1986, as amended (the
“Code”), generally requires the Plan to commence distribution of a participant’s
account balance by April 1 of the calendar year following the later of (i) the
participant’s attainment of age 70½; or (ii) the participant’s termination of
employment with the Company;

 

WHEREAS, the Worker, Retiree, and Employer Recovery Act of 2008 amended Code
section 401(a)(9) to permit defined contribution plans such as the Plan to
suspend required minimum distributions under Code section 401(a)(9) for the 2009
calendar year;

 

WHEREAS, the Plan must be amended no later than the last day of the plan year
commencing in 2011 to reflect the suspension of required minimum distributions
for the 2009 calendar year; and

 

WHEREAS, the Company now desires to amend the Plan in accordance with the power
of amendment contained in the Plan effective as set forth below.

NOW, THEREFORE, the Plan is hereby amended effective January 1, 2009, as
follows:

1.

Section 5.12(c) of the Plan is hereby amended by adding a new subsection (ix) to
read as follows:

 

“(ix)Required Minimum Distributions for 2009 - Notwithstanding anything
contained herein to the contrary, pursuant to Code Section 401(a)(9)(H),
distributions required by this Section 5.12 were made for the 2009 Plan Year.
Furthermore, no portion of a distribution required under this Section 5.12 made
to a Participant or Designated beneficiary with respect to the 2009 Plan Year
was treated as an Eligible Rollover Distribution for purposes of the Direct
Rollover option described in Section 5.18.”

 

2.

This Amendment No. 2 to the Plan shall be effective as of the date set forth
above. Except as hereby modified, the Plan shall remain in full force and
effect.

IN WITNESS WHEREOF, the Company has caused this Amendment No. 2 to be executed
by its duly authorized corporate officers, and the Trustee has executed same and
thereby accepted the foregoing as of the effective date hereof.



  COMPANY:   SOUTHWEST GEORGIA FINANCIAL CORPORATION         By: /s/DeWitt Drew
  Title:  President and CEO         TRUSTEE:   SOUTHWEST GEORGIA BANK        
By: /s/Richard E. Holland   Title:  Vice President and Trust Officer







